          Case 1:20-cv-03962-LJL Document 95 Filed 11/02/20 Page 1 of 2




                                             November 2, 2020
Via CM/ECF

Honorable Lewis J. Liman
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

       Re:     Culbertson et al. v. Deloitte Consulting LLP, No. 1:20-cv-03962-LJL
               Consolidated with
               Case No. 1:20-cv-04129-LJL
               Case No. 1:20-cv-04077-LJL
               Case No. 1:20-cv-04362-LJL
               Case No. 1:20-cv-05070-LJL

Dear Judge Liman:

       We write on behalf of Defendant Deloitte Consulting LLP (“Deloitte”) in the above-
captioned cases to further update the Court as to the status of the related action filed against
Deloitte in the Northern District of Illinois, Karns v. Deloitte Consulting LLP, Case No. 1:20-cv-
04952 (N.D. Ill., filed Aug. 24, 2020).

       As previously explained in Deloitte’s October 9, 2020 letter to the Court (ECF No. 85),
Deloitte filed a Motion to Transfer the Karns action to this court on October 8, 2020. In lieu of
opposing Deloitte’s Motion to Transfer, Plaintiff Karns agreed to execute a joint stipulation
consenting to the transfer of her action to this Court. On October 30, 2020, the Honorable Judge
John Robert Blakey entered an Order to transfer the Karns action to this Court; a courtesy copy is
attached hereto.

       Additionally, Deloitte informed Plaintiff Karns that it intends to file a Motion to Dismiss
the Karns complaint. Deloitte anticipates that its forthcoming Motion to Dismiss the Karns
complaint will largely incorporate by reference the arguments made in its previously filed Motion
to Dismiss Plaintiffs’ Amended Consolidated Complaint in the instant actions (ECF No. 88), and
that Deloitte will only address any unique claims and allegations in the Karns complaint.
Accordingly, counsel for Plaintiff Karns and Deloitte have conferred and agreed to extend
Deloitte’s deadline to move to dismiss the Karns Complaint through and including November
13, 2020.
           Case 1:20-cv-03962-LJL Document 95 Filed 11/02/20 Page 2 of 2

Page 2


         Thank you for the Court’s attention and consideration of this update.

                                                   Respectfully submitted,

                                                    /s/ Phyllis B. Sumner
                                                   .Phyllis B. Sumner (Admitted pro hac vice)
                                                   Elizabeth D. Adler (Admitted pro hac vice)
                                                   1180 Peachtree Street, NE
                                                   Suite 1600
                                                   Atlanta, GA 30309
                                                   psumner@kslaw.com
                                                   eadler@kslaw.com
                                                   (404) 572-4600

                                                   Alvin Y. Lee
                                                   King & Spalding LLP
                                                   1185 Avenue of the Americas
                                                   34th Floor
                                                   New York, NY 10036
                                                   alvin.lee@kslaw.com
                                                   (212) 556-2100

                                                   Counsel for Defendant Deloitte
                                                   Consulting LLP

cc: All counsel of record (via ECF)
